DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
1.	Claims 1-16 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a secondary-side controller configured to communicate through a data channel in the data interface cable with a load device to receive a value of a constant load current consumed by the load device during a soft-short circuit detection mode and configured to communicate a value of the constant load current to the primary-side controller, wherein the primary-side controller is configured to adjust the cycling of the power switch until the flyback converter enters the constant-current mode of operation in which it drives a constant output current into the data interface cable while the load device consumes the constant load current; measure the constant output current using a constant current coefficient; and determine a difference between a measure of the constant output current and the value of the constant load current to detect a soft-short circuit current.”
Regarding claim 9 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…at a secondary-side controller for a flyback converter, receiving a load current value for a constant load current to be drawn by a load device coupled to the flyback converter through a data interface cable; communicating the load current value from the secondary-side controller to a primary- side controller for the flyback converter; while the load device consumes the constant load current, adjusting a regulation of a power switch in the flyback converter by reducing a constant-current coefficient until the regulation is a constant-current regulation in which the flyback converter drives the data interface cable with a constant output current; and comparing a difference between a measure of the constant output current and the load current value to a soft-short threshold to detect the soft-short circuit.”
Claims 2-8 and 10-16 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836